NO. 12-18-00156-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

THE STATE OF TEXAS FOR                                    §    APPEAL FROM THE

THE BEST INTEREST AND                                     §    COUNTY COURT AT LAW

PROTECTION OF J.W.P.                                      §    CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, J.W.P. filed a motion for “non-suit,” in which he states that he no longer
wishes to pursue the appeal and asks this Court to dismiss the appeal. Accordingly, we construe
the non-suit as a motion to dismiss this proceeding. The motion is signed by Appellant and his
counsel. No decision has been delivered in this appeal. Thus, Appellant’s motion is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered July 31, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2018


                                         NO. 12-18-00156-CV


                           THE STATE OF TEXAS FOR THE BEST
                          INTEREST AND PROTECTION OF J.W.P.


                                Appeal from the County Court at Law
                          of Cherokee County, Texas (Tr.Ct.No. 42,425)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.